UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6054


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ARNAZ HARDIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:18-cr-00471-DKC-2)


Submitted: April 30, 2021                                         Decided: May 7, 2021


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnaz Hardin, Appellant Pro Se. Paul Anthony Riley, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arnaz Hardin appeals the district court’s order denying his motions for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Upon review, we discern no abuse of

discretion in the district court’s determination that, under the pertinent 18 U.S.C. § 3553(a)

sentencing factors, compassionate release was not warranted. See United States v. Kibble,

992 F.3d 326, 329 (4th Cir. 2021) (providing standard of review and outlining steps for

evaluating compassionate release motions). Accordingly, we affirm the district court’s

order and deny Hardin’s motions for appointment of counsel and for a transcript at

government expense.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2